*75SUMMARY ORDER
Defendant Clifford Capehart appeals from a sentence entered on February 5, 2008 in the District Court, following Cape-hart’s plea of guilty to conspiracy to possess with intent to distribute and to distribute 5 grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(B) and 846. Capehart was sentenced principally to a term of 156 months’ imprisonment. We assume the parties’ familiarity with the underlying factual and procedural history.
On appeal, Capehart challenges the statutory minimum penalties set forth in 21 U.S.C. § 841(b). He argues for the first time that “[t]he [m]andatory [minimum [sentence for [c]rack [cjocaine based on a 100:l[c]ocaine [pjowder to [cjocaine [bjase [rjatio is [ajrbitrary and [cjapricious and [wjithout [rjational [b]asis[,J in [vjiolation of the [djue [pjrocess and [ejqual [pjrotection [gjuarantees of the Fifth Amendment to the United States Constitution.” Appellant’s Br. at 11. With respect to Cape-hart’s due process challenge, his argument is foreclosed by our holding in United States v. Stevens, 19 F.3d 93, 97 (2d Cir. 1994). Moreover, Capehart acknowledges that, in the sentencing context, rational-basis and equal protection analysis duplicates due process analysis, see id. at 13 n. 2. His equal protection challenge thus likewise is without merit. As Capehart raises no additional arguments, his appeal fails and, accordingly, we affirm the judgment of the District Court.

CONCLUSION

For the reasons stated above, the judgment of the District Court is AFFIRMED.